Citation Nr: 0504721	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  99-06 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for glaucoma, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that confirmed the veteran's 
evaluation for his service-connected glaucoma at a 30 percent 
evaluation.  The veteran received a hearing before the 
undersigned Veterans Law Judge in August 2001.

On May 2004, the veteran's evaluation was increased to 60 
percent, effective the date of the veteran's claim.  Thus the 
issue in appellate status is as listed above.


FINDINGS OF FACT

The veteran's service connected glaucoma is currently 
manifested by severe concentric contraction of the veteran's 
visual field, resulting in visual acuity impairment 
equivalent to 20/200 in the left eye, and 20/100 in the 
veteran's right eye.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
the veteran's service connected glaucoma have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6013, 6076 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decisions noted above, an August 1998 statement 
of the case, a May 2004 supplemental statement of the case, a 
and VCAA letter dated December 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on her behalf.  He was also informed of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder, as 
to the veteran's left knee disability.  The veteran has 
received several examinations during the course of this 
appeal, and has received a hearing before the undersigned 
Veterans Law Judge.

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993

Factual Background

Historically, the Board notes that the veteran was granted 
service connection for glaucoma by a September 1990 rating 
decision, implementing a May 1990 Board decision which 
recommended an administrative allowance of the veteran's 
claim of entitlement to service connection for glaucoma.  The 
veteran was initially granted an evaluation of 10 percent for 
his service connected glaucoma, which was increased to 30 
percent by a June 1993 rating decision, based on the results 
of a May 1993 VA examination which found significant 
bilateral visual field loss.


An August 1997 report of outpatient treatment noted the 
veteran's visual acuity to be correctable to 20/30 in both 
eyes.

A VA examination dated November 1997 noted corrected visual 
acuity of 20/30 in both eyes.   Extraocular motilities were 
normal and his pupillary reactions were minimal to absent 
secondary to medication.  His anterior segment examination 
was remarkable for corneal arcus of both eyes and mild 
marginal blepharitis.  Additionally there were low-grade 
nuclear cataracts in both eyes and the angles were open in 
both eyes.  Intraocular pressure was 14 in each eye and 
increased minimally with dilation.  Examination of the fundus 
was compromised by medication, but revealed an extensive 
glaucomatous optic atrophy in both eyes with 95% cup to disk 
ratio in both eyes and mild disk pallor.  Examination of the 
fundus periphery was limited by the small pupil but there 
were no major retinal defects noted.  Visual field studies 
were performed using the kinetic and static strategy; the 
Humphrey visual field analyzer.  The right visual field 
measured with the 24-2 strategy revealed a dense superior 
defect and a mild to moderate inferior defect.  Superior 
field loss impinges upon fixation.  In the left eye there was 
advanced inferior and superior arcuate defect.  The defect 
density appeared to be increased in severity in the inferior 
nasal half of the visual field in the left eye compared to 
the results of September 1997.  The examiner indicated that 
the veteran had advanced primary open angle glaucoma with 
advancing visual field defect in the left eye.  His 
intraocular pressure, while normal at 14, was achieved only 
with advanced medical management.  The examiner indicated 
that the veteran was at risk for advancing glaucomatous optic 
neuropathy and additional visual field and vision loss.

A June 1999 treatment record indicates best corrected visual 
acuity of 20/40 in the right eye and 20/30 in the left eye.  

An August 2000 VA treatment record appears to indicate best 
corrected visual acuity of 20/25 in the right eye and 20/20 
in the left eye.  

A November 2000 VA treatment record indicates best-corrected 
visual acuity of 20/30 in both eyes.  The veteran reported 
pain in both eyes.

A July VA 2001 treatment record appears to indicate best 
corrected visual acuity of 20/50 in the right eye and 20/60 
in the left.

The veteran received a hearing before the undersigned 
Veterans Law Judge in August 2001.  The transcript of that 
hearing indicates that the veteran reported that he felt his 
symptoms in his eyes had worsened, to include problems with 
his eyes clouding up.  He also reported seeing spots in his 
eyes, and a feeling of pressure.  He also indicated that he 
felt his symptoms had increased in severity since his last VA 
examination.

An August 2001 VA treatment record appears to indicate best 
corrected visual acuity of 20/50 in the right eye and 20/50 
in the left eye.  

A September 2003 VA outpatient treatment record indicates 
that the veteran's corrected visual acuity was 20/25 in the 
right eye, and 20/40 in the left eye.

An October 2003 VA outpatient treatment noted corrected 
visual acuity of 20/25 in the right eye and 20/40 in the left 
eye.

VA operative records indicate that the veteran underwent a 
trabeculectomy with mitomycin of the right eye in October 
2003, apparently in an attempt to reduce the veteran's 
intraocular pressure.  An outpatient treatment record from 
the day following surgery appears to note visual acuity, in 
the veteran's right eye only, of 5/200.  An outpatient 
treatment record from 6 days following the veteran's surgery 
noted corrected visual acuity of 20/40 in the right eye.

A November 2003 outpatient treatment record noted corrected 
visual acuity of 20/40 in the right eye and 20/50 in the left 
eye.

A March 2004 outpatient treatment note indicated corrected 
visual acuity of 20/40 in both eyes.  The veteran reported 
periodic sharp pain in both eyes.

VA examination of March 2004 noted contraction of visual 
fields.  For the left eye, the measurements were 20 degrees 
temporally, 20 degrees down temporally, 15 degrees down, 15 
degrees down nasally, 13 degrees nasally, 13 degrees up 
nasally, 13 degrees up, and 18 degrees up temporally.  
Measurement in the right eye was 30 degrees temporally, 35 
degrees down temporally, 30 degrees down, 20 degrees down 
nasally, 10 degrees nasally, 5 degrees up nasally, 5 degrees 
up, and 10 degrees up temporally.  The average concentric 
contraction was to 15 degrees in the left eye and to 18 
degrees in the right eye.

A treatment noted dated April 2004 indicates that the veteran 
was on maximum medical treatment for his glaucoma.  His 
current best-corrected vision was 20/30+1 in each eye.  His 
confrontation fields were restricted in the right eye 
superiorly and inferotemporally, in the left eye superiorly 
and nasally.  He had no apparent pupillary defects.  His 
extraocular muscles were full and normal.  On the Amsler grid 
he showed some mild distortion inferiorly and nasally in each 
eye.  Examination of the front of his eyes showed that he had 
some cataracts, consistent with the decrease in his vision.  
His intraocular pressures were 16 in the right eye, and 15 in 
the left eye.  Dilated examination of his retina showed 
healthy macular and blood vessels.  The peripheral part of 
his eyes showed no holes, tears, or breaks anywhere.  There 
was some retinal thinning inferiorly and nasally in the right 
eye.  His disks were grossly damaged from the glaucoma 
showing 95 percent cupping with only a slight sliver of rim 
tissue superiorly and nasally in the right eye, and 
superiorly and temporally in the left eye.  The examiner also 
noted that the veteran's Goldman visual fields were very 
constricted.  The examiner indicated that the veteran had end 
stage glaucoma.


The Law and Analysis

Under the laws administered by VA, disability ratings are 
determined by comparing the veteran's present symptomatology 
with the criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When practicable, ratings on account of visual impairment are 
to be based on examination by specialists, including 
uncorrected and corrected central visual acuity for distance 
and near based on the Snellen's test type or its equivalent.  
The best distant vision obtainable after best correction will 
be the basis of rating.  38 C.F.R. § 4.75 (2004).  In 
applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  That is, a person who can read at 
20/100 but who cannot read at 20/70, should be rated as 
seeing at 20/100.  38 C.F.R. § 4.83 (2004).  Eye disabilities 
may be rated based on loss of visual acuity under Diagnostic 
Codes 6061 to 6079.  38 C.F.R. § 4.84a (2004).

The veteran's service-connected glaucoma is currently 
evaluated under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6013, 
which provides the criteria for evaluation of primary, 
noncongestive glaucoma.  DC 6013 provides that glaucoma is 
rated on the basis of impairment of visual acuity or loss of 
field of vision.  The basis for rating visual impairment is 
the best distant vision obtainable after the best correction 
by glasses.  38 C.F.R. § 4.75.  The minimum evaluation for 
glaucoma is a 10 percent evaluation.

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and three millimeter white test object.  At least 
16 meridians 22 1/2 degrees apart will be charted for each 
eye.  The charts will be made a part of the report of 
examination and not less than two recordings, and three when 
possible, will be made.  The minimum limit for this function 
is established as a concentric central contraction of the 
visual field to five degrees.  This type of contraction of 
the visual field reduces the visual efficiency to zero.  38 
C.F.R. § 4.76 (2004).

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes. 38 C.F.R. § 4.76a (2004).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55. The total is 500 
degrees.

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provide a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061- 
6079, Table V.

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  Under that code, 
loss of temporal half of the visual field warranted a 30 
percent rating if bilateral, a 10 percent rating if 
unilateral, or is rated as 20/70.  Loss of the nasal half of 
the visual field bilaterally results in a 20 percent rating, 
unilaterally results in a 10 percent rating, or may be rated 
as 20/50.  Concentric contraction of the visual field to 5 
degrees, results in a 100 percent rating if bilateral, a 30 
percent rating if unilateral, or may be rated as 5/200.  
Concentric contraction of the visual field to 15 degrees but 
not to 5 degrees results in a 70 percent bilateral rating, a 
20 percent unilateral rating, or is rated as 20/200.  
Concentric contraction of the visual field to 30 degrees but 
not to 15 degrees, bilaterally, results in a 50 percent 
rating, unilaterally results in a 10 percent rating, or is 
rated as 20/100.  Concentric contraction of the visual field 
to 45 degrees but not to 30 degrees bilaterally results in a 
30 percent rating, unilaterally results in a 10 percent 
rating, or is rated as 20/70.  A concentric contraction of 
the visual field to 60 degrees but not to 45 degrees results 
in a bilateral rating of 20 percent, a unilateral rating of 
10 percent, or rate as 20/50.  38 C.F.R. § 4.84a, Diagnostic 
Code 6080 (2004).

Demonstrable pathology commensurate with the functional loss 
will be required. The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less. 38 C.F.R. § 4.84a, Diagnostic Code 
6080, Note (2) (2004).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 60 percent 
disabled for his glaucoma.  In this regard, reviewing the 
veteran's field of vision testing in March 2004, the veteran 
had an average concentric contraction to 15 degrees in the 
left eye, and to 18 degrees in the right eye.  Rating the 
veteran's left eye as 20/200 and the veteran's right eye as 
20/100, due to this field of vision restriction, as per 
Diagnostic Code 6080, and referring to Diagnostic Codes 6061- 
6079, and Table V, these levels of visual acuity impairment 
warrant a 60 percent evaluation under Diagnostic Code 6076, 
the evaluation the veteran is currently receiving.  

Noting the veteran's actual visual acuity findings, except 
for the day after the veteran's surgery, when his right eye 
visual acuity was 5/200, the veteran's worst level of visual 
acuity in the right eye has been 20/50, and in the left eye, 
20/60, which, again referring to Table V, would warrant no 
more than a 20 percent rating, less than the veteran 
currently has.  The recent VA examination in April 2004 
showed corrected vision was 20/30+1 in each eye which would 
warrant a non-compensable rating.

Thus, the Board finds that the veteran is current properly 
rated as 60 percent disabled for his service glaucoma.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for glaucoma, 
currently evaluated as 60 percent disabling, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


